Exhibit 10.1

Director Early Exercise Version

SANTARUS, INC.
2004 EQUITY INCENTIVE AWARD PLAN

IMMEDIATELY EXERCISABLE STOCK OPTION AGREEMENT

THIS AGREEMENT, dated as of the Grant Date set forth on Exhibit A hereto, (the
terms of which are hereby incorporated by reference and made a part of this
Agreement) is made by and between Santarus, Inc., a Delaware corporation,
hereinafter referred to as the “Company,” and the Employee, Director or
consultant of the Company, or a Subsidiary of the Company, identified on
Exhibit A and hereinafter referred to as “Optionee.”

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its Stock, par value $0.0001 per share; and

WHEREAS, the Company wishes to carry out the Santarus, Inc. 2004 Equity
Incentive Award Plan (the “Plan”) (the terms of which are hereby incorporated by
reference and made a part of this Agreement); and

WHEREAS, the Committee appointed to administer the Plan has determined that it
would be to the advantage and best interest of the Company and its stockholders
to grant the Option provided for herein to the Optionee as an inducement to
enter into or remain in the service of the Company or its Subsidiaries and as an
incentive during such service, and has advised the Company thereof and
instructed the undersigned officer to issue said Option.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 General. Wherever the following terms are used in this Agreement they shall
have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan.

1.2 Director. “Director” shall mean a member of the Board. “Director” shall
include both a member of the Board who is an Employee and a “Non-Employee
Director” (as defined in the Plan).

1.3 Exercise Notice. “Exercise Notice” shall mean a written notice to the
Company, substantially in the form attached hereto as Exhibit B (or such other
form as the Committee shall approve), stating that the Option or a portion of
the Option is exercised.

1.4 Grant Date. “Grant Date” shall mean the date of grant set forth on Exhibit
A.

1.5 Managing Underwriter. “Managing Underwriter” shall have the meaning set
forth in Section 5.3.

1.6 Market Standoff Period. “Market Standoff Period” shall have the meaning set
forth in Section 5.3.

1.7 Secretary. “Secretary” shall mean the Secretary of the Company.

1.8 Termination of Service. “Termination of Service” shall mean the time when
the service relationship (whether as an Employee, Director or a consultant)
between the Optionee and the Company or any Subsidiary is terminated for any
reason, with or without Cause, including, but not by way of limitation, a
termination by resignation, discharge, death or Disability; but excluding (a) a
termination where there is a simultaneous reemployment or continuing employment
or consultancy of the Optionee by the Company or any Subsidiary or a parent
corporation thereof (within the meaning of Section 422 of the Code), (b) at the
discretion of the Committee, a termination which results in a temporary
severance of the employee-employer or consulting relationship, and (c) at the
discretion of the Committee, a termination which is followed by the simultaneous
establishment of a consulting relationship by the Company or a Subsidiary with
the former Employee. The Committee, in its absolute discretion, shall determine
the effect of all matters and questions relating to Termination of Service for
the purposes of this Agreement, including, but not by way of limitation, the
question of whether, for Optionees who are Employees of the Company or any of
its Subsidiaries, a Termination of Service resulted from a discharge for Cause
or Good Reason, and all questions of whether particular leaves of absence for
Optionees who are Employees of the Company or any of its Subsidiaries constitute
Terminations of Service; provided, however, that, if this Option is designated
as an Incentive Stock Option, unless otherwise determined by the Administrator
in its discretion, a leave of absence, change in status from an Employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Service if, and to the extent that, such leave
of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then applicable regulations
and revenue rulings under said Section. Notwithstanding any other provision of
the Plan or this Agreement, the Company or any Subsidiary has an absolute and
unrestricted right to terminate the Optionee’s employment and/or consultancy at
any time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company and the
Optionee.

ARTICLE II

GRANT OF OPTION

2.1 Grant of Option. In consideration of the Optionee’s agreement to remain in
the employ of or otherwise provide services to the Company or its Subsidiaries
and for other good and valuable consideration, effective as of the Grant Date,
the Company irrevocably grants to the Optionee the Option to purchase any part
or all of an aggregate of the number of shares of Stock set forth on Exhibit A,
upon the terms and conditions set forth in this Agreement. Unless designated as
a Non-Qualified Stock Option on Exhibit A, the Option shall be an Incentive
Stock Option to the maximum extent permitted by law.

2.2 Purchase Price. The purchase price of the shares of Stock subject to the
Option per share shall be as set forth on Exhibit A hereto, without commission
or other charge; provided, however, that if this Option is designated as an
Incentive Stock Option the price per share of the shares subject to the Option
shall not be less than the greater of (i) 100% of the Fair Market Value of a
share of Stock on the Grant Date, or (ii) 110% of the Fair Market Value of a
share of Stock on the Grant Date in the case of an Optionee then owning (within
the meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any Subsidiary or parent
corporation thereof (within the meaning of Section 422 of the Code).

2.3 Consideration to the Company. In consideration of the granting of the Option
by the Company, the Optionee agrees to render faithful and efficient services to
the Company or any Subsidiary, with such duties and responsibilities as the
Company shall from time to time prescribe. Nothing in the Plan or this Agreement
shall confer upon the Optionee any right to (a) continue in the employ of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to discharge the Optionee, if the Optionee is an Employee, or (b) continue to
provide services to the Company or any Subsidiary or shall interfere with or
restrict in any way the rights of the Company or its Subsidiaries, which are
hereby expressly reserved, to terminate the services of Optionee, if the
Optionee is a Consultant, at any time for any reason whatsoever, with or without
Cause, except to the extent expressly provided otherwise in a written agreement
between the Company and the Optionee.

ARTICLE III

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to Sections 3.3 and 5.11, the Option shall become exercisable in
such amounts and at such times as are set forth in Exhibit A hereto.
Alternatively, at the election of the Optionee, this Option may be exercised in
whole or in part at such times as are established by the Committee as to shares
of Stock which have not yet vested. Vested shares shall not be subject to the
Company’s Repurchase Option (as set forth in the Restricted Stock Purchase
Agreement). As a condition to exercising this Option for unvested shares of
Stock, the Optionee shall execute the Restricted Stock Purchase Agreement in the
form attached as Exhibit C hereto.

(b) No portion of the Option which has not become exercisable at Termination of
Service shall thereafter become exercisable, except as may be otherwise provided
by the Committee or as set forth in a written agreement between the Company and
the Optionee.

3.2 Duration of Exercisability. The installments provided for in Section 3.1(a)
and Exhibit A hereto are cumulative. Each such installment which becomes
exercisable pursuant to Section 3.1 shall remain exercisable until it becomes
unexercisable under Section 3.3.

3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The expiration of ten (10) years from the Grant Date; or

(b) If this Option is designated as an Incentive Stock Option and the Optionee
owned (within the meaning of Section 424(d) of the Code), at the time the Option
was granted, more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Subsidiary or parent corporation
thereof (within the meaning of Section 422 of the Code), the expiration of five
years from the date the Option was granted; or

(c) The expiration of ninety (90) days following the date of the Optionee’s
Termination of Service, unless, if Optionee is an Employee of the Company or any
of its Subsidiaries, such Termination of Service occurs by reason of the
Optionee’s discharge for Cause, or by reason of the Optionee’s death, or
Disability or as set forth in a written agreement with the Company; or

(d) The date of the Optionee’s Termination of Service by reason of the
Optionee’s discharge for Cause if Optionee is an Employee of the Company or any
of its Subsidiaries; or

(e) The expiration of one year following the date of the Optionee’s Termination
of Service by reason of the Optionee’s death or Disability if Optionee is an
Employee of the Company or any of its Subsidiaries.

3.4 Special Tax Consequences. The Optionee acknowledges that, to the extent that
the aggregate Fair Market Value of stock with respect to which Incentive Stock
Options (but without regard to Section 422(d) of the Code), including the
Option, are exercisable for the first time by the Optionee during any calendar
year (under the Plan and all other incentive stock option plans of the Company,
any Subsidiary and any parent corporation thereof (within the meaning of
Section 422 of the Code)) exceeds $100,000, the Option and such other options
shall be treated as not qualifying under Section 422 of the Code but rather
shall be taxed as Non-Qualified Stock Options. The Optionee further acknowledges
that the rule set forth in the preceding sentence shall be applied by taking
options into account in the order in which they were granted. For purposes of
these rules, the Fair Market Value of Stock shall be determined as of the time
the option with respect to such Stock is granted.

ARTICLE IV

EXERCISE OF OPTION

4.1 Person Eligible to Exercise. Except as provided in Sections 5.2(b) and
5.2(c), during the lifetime of the Optionee, only the Optionee may exercise the
Option or any portion thereof. After the death of the Optionee, any exercisable
portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 3.3, be exercised by the Optionee’s beneficiary
designated in accordance with Section 10.4 of the Plan. If no beneficiary has
been designated or survives the Optionee, the Option may be exercised by the
person entitled to such exercise pursuant to the Optionee’s will or the laws of
descent and distribution.

4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3.

4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary or the Secretary’s office of all
of the following prior to the time when the Option or such portion thereof
becomes unexercisable under Section 3.3:

(a) An Exercise Notice in writing signed by the Optionee or the other person
then entitled to exercise the Option or portion thereof, stating that the Option
or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Committee. Such notice shall be
substantially in the form attached as Exhibit B (or such other form as is
prescribed by the Committee); and

(b) A Restricted Stock Purchase Agreement, if applicable, substantially in the
form attached as Exhibit C;

(c) (i) Full payment (in cash or by check) for the shares with respect to which
the Option or portion thereof is exercised, to the extent permitted under
applicable laws; or

(ii) With the consent of the Committee, such payment may be made, in whole or in
part, through the delivery of shares of Stock which have been owned by the
Optionee for at least six months, duly endorsed for transfer to the Company with
a Fair Market Value on the date of delivery equal to the aggregate exercise
price of the Option or exercised portion thereof; or

(iii) To the extent permitted under applicable laws, through the delivery of a
notice that the Optionee has placed a market sell order with a broker with
respect to shares of Stock then issuable upon exercise of the Option, and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company in satisfaction of the Option exercise price, provided,
that payment of such proceeds is made to the Company upon settlement of such
sale; or

(iv) With the consent of the Committee, any combination of the consideration
provided in the foregoing subparagraphs (i), (ii) and (iii); and

(d) A bona fide written representation and agreement, in such form as is
prescribed by the Committee, signed by the Optionee or other person then
entitled to exercise such Option or portion thereof, stating that the shares of
Stock are being acquired for the Optionee’s own account, for investment and
without any present intention of distributing or reselling said shares or any of
them except as may be permitted under the Securities Act and then applicable
rules and regulations thereunder, and that the Optionee or other person then
entitled to exercise such Option or portion thereof will indemnify the Company
against and hold it free and harmless from any loss, damage, expense or
liability resulting to the Company if any sale or distribution of the shares by
such person is contrary to the representation and agreement referred to above.
The Committee may, in its absolute discretion, take whatever additional actions
it deems appropriate to ensure the observance and performance of such
representation and agreement and to effect compliance with the Securities Act
and any other federal or state securities laws or regulations. Without limiting
the generality of the foregoing, the Committee may require an opinion of counsel
acceptable to it to the effect that any subsequent transfer of shares acquired
on an Option exercise does not violate the Securities Act, and may issue
stop-transfer orders covering such shares. Share certificates evidencing Stock
issued on exercise of the Option shall bear an appropriate legend referring to
the provisions of this subsection (d) and the agreements herein. The written
representation and agreement referred to in the first sentence of this
subsection (d) shall, however, not be required if the shares to be issued
pursuant to such exercise have been registered under the Securities Act, and
such registration is then effective in respect of such shares; and

(e) Full payment to the Company (or other employer corporation) of all amounts
which, under federal, state or local tax law, it is required to withhold upon
exercise of the Option. With the consent of the Committee, (i) shares of Stock
owned by the Optionee for at least six months duly endorsed for transfer or
(ii) shares of Stock issuable to the Optionee upon exercise of the Option,
having a Fair Market Value at the date of Option exercise equal to the statutory
minimum sums required to be withheld, may be used to make all or part of such
payment; and

(f) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.

4.4 Conditions to Issuance of Stock Certificates. The shares of Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares or issued shares which have
then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificate or certificates for shares of Stock purchased upon the exercise of
the Option or portion thereof prior to fulfillment of all of the following
conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
Stock is then listed; and

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable; and

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

(d) The receipt by the Company of full payment for such shares, including
payment of all amounts which, under federal, state or local tax law, the Company
(or other employer corporation) is required to withhold upon exercise of the
Option; and

(e) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience.

4.5 Rights as Stockholder. The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
shares purchasable upon the exercise of any part of the Option unless and until
certificates representing such shares shall have been issued by the Company to
such holder.

ARTICLE V

OTHER PROVISIONS

5.1 Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret, amend
or revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Optionee, the Company and all other interested persons. No member of
the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, this Agreement or
the Option. In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Committee under the Plan
and this Agreement.

5.2 Option Not Transferable.

(a) Subject to Section 5.2(b), the Option may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution unless and until the Option has been exercised, or the shares
underlying such Option have been issued, and all restrictions applicable to such
shares have lapsed. Neither the Option nor any interest or right therein shall
be liable for the debts, contracts or engagements of the Optionee or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

(b) Notwithstanding any other provision in this Agreement, with the consent of
the Committee and to the extent the Option is not intended to qualify as an
Incentive Stock Option, the Option may be transferred to, exercised by and paid
to certain persons or entities related to the Optionee, including but not
limited to members of the Optionee’s family, charitable institutes or trusts or
other entities whose beneficiaries or beneficial owners are members of the
Optionee’s family or to such other persons or entities as may be expressly
approved by the Committee (each a “Permitted Transferee”), pursuant to such
conditions and procedures as the Committee may require.

(c) Unless transferred to a Permitted Transferee in accordance with
Section 5.2(b), during the lifetime of the Optionee, only the Optionee may
exercise the Option or any portion thereof. Subject to such conditions and
procedures as the Committee may require, a Permitted Transferee may exercise the
Option or any portion thereof during the Optionee’s lifetime. After the death of
the Optionee, any exercisable portion of the Option may, prior to the time when
the Option becomes unexercisable under Section 3.3, be exercised by the
Optionee’s beneficiary designated in accordance with Section 10.4 of the Plan.
If no beneficiary has been designated or survives the Optionee, the Option may
be exercised by the person entitled to such exercise pursuant to the Optionee’s
will or the laws of descent and distribution.

5.3 Lock-Up Period. The Optionee hereby agrees that, if so requested by the
Company or any representative of the underwriters (the “Managing Underwriter”)
in connection with any registration of the offering of any securities of the
Company under the Securities Act, the Optionee shall not sell or otherwise
transfer any shares of Stock or other securities of the Company during such
period as may be requested in writing by the Managing Underwriter and agreed to
in writing by the Company (which period shall not be longer than 180 days) (the
“Market Standoff Period”) following the effective date of a registration
statement of the Company filed under the Securities Act; provided, however, that
such restriction shall apply only to the first registration statement of the
Company to become effective under the Securities Act that includes securities to
be sold on behalf of the Company to the public in an underwritten public
offering under the Securities Act.

5.4 Restrictive Legends and Stop-Transfer Orders.

(a) The share certificate or certificates evidencing the shares of Stock
purchased hereunder shall be endorsed with any legends that may be required by
state or federal securities laws.

(b) The Optionee agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

(c) The Company shall not be required: (i) to transfer on its books any shares
of Stock that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement, or (ii) to treat as owner of such shares of Stock
or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such shares shall have been so transferred.

5.5 Shares to Be Reserved. The Company shall at all times during the term of the
Option reserve and keep available such number of shares of Stock as will be
sufficient to satisfy the requirements of this Agreement.

5.6 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Legal Affairs
Department, and any notice to be given to the Optionee shall be addressed to the
Optionee at the address given beneath the Optionee’s signature hereto. By a
notice given pursuant to this Section 5.6, either party may hereafter designate
a different address for notices to be given to that party. Any notice which is
required to be given to the Optionee shall, if the Optionee is then deceased, be
given to the Optionee’s designated beneficiary if any, or the person otherwise
entitled to exercise his or her Option pursuant to Section 4.1 by written notice
under this Section 5.6. Any notice shall be deemed duly given when sent via
email or enclosed in a properly sealed envelope or wrapper addressed as
aforesaid and deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

5.7 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

5.8 Stockholder Approval. The Plan will be submitted for approval by the
Company’s stockholders within 12 months after the date the Plan was initially
adopted by the Board. The Option may not be exercised to any extent by anyone
prior to the time when the Plan is approved by the stockholders, and if such
approval has not been obtained by the end of said 12 month period, the Option
shall thereupon be canceled and become null and void.

5.9 Notification of Disposition. If this Option is designated as an Incentive
Stock Option, the Optionee shall give prompt notice to the Company of any
disposition or other transfer of any shares of stock acquired under this
Agreement if such disposition or transfer is made (a) within two years from the
Grant Date with respect to such shares or (b) within one year after the transfer
of such shares to him. Such notice shall specify the date of such disposition or
other transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by the Optionee in such disposition or
other transfer.

5.10 Construction. This Agreement shall be administered, interpreted and
enforced under the laws of the State of California without regard to conflicts
of laws thereof.

5.11 Conformity to Securities Laws. The Optionee acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

5.12 Amendments. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by the Optionee or such other person
as may be permitted to exercise the Option pursuant to Section 4.1 and by a duly
authorized representative of the Company.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

SANTARUS, INC.

BY:     

Optionee Name:      

Address:      

Optionee’s Social Security Number:     

1

EXHIBIT A

IMMEDIATELY EXERCISABLE STOCK OPTION AGREEMENT

dated _____________, _____,
by and between
Santarus, Inc.
and _____________________
(the “Agreement”)

Optionee’s Name:      

Optionee’s Address:      

Optionee’s Social Security Number:      

Type of Option (check one):

/ / Incentive Stock Option

/X/ Non-Qualified Stock Option

Date of Grant:     

Vesting Commencement Date:      

Exercise Schedule: /X/ Early Exercise Permitted

1. Pursuant to Section 2.1 of the Agreement, the Company grants an option to
purchase any part or all of an aggregate of      shares of Common Stock (“Option
Shares”) at a price per share of $     upon the terms and conditions set forth
in the Agreement.

2. In accordance with Section 3.1(a) of the Agreement, the Option is exercisable
immediately, in whole or in part, at such times as are established by the
Committee, conditioned upon Optionee entering into a Restricted Stock Purchase
Agreement with respect to any unvested shares of Stock. The shares subject to
this Option shall vest and/or be released from the Company’s Repurchase Option,
as set forth in the Restricted Stock Purchase Agreement attached hereto as
Exhibit C (the “Restricted Stock Purchase Agreement”), as follows:

[One-third (1/3)] [One-twelfth (1/12)] of the Option Shares, rounded down to the
nearest whole number of shares, will vest on each of the [annual] [monthly]
anniversaries of the Vesting Commencement Date.

3. Capitalized terms not otherwise defined herein shall have the meanings
assigned thereto in the Agreement.

2

EXHIBIT B

FORM OF EXERCISE NOTICE

Santarus, Inc.
10590 West Ocean Air Drive
Suite 200
San Diego, CA 92130
Attention: Secretary

Re: Exercise of Stock Option

Ladies and Gentlemen:

1. Exercise of Option. The undersigned Optionee,      , was granted an option
(the “Option”) to purchase shares of the Common Stock, par value $0.0001 per
share (“Common Stock”), of Santarus, Inc., a Delaware corporation (the
“Company”), effective as of      , pursuant to the Immediately Exercisable Stock
Option Agreement, dated      (the “Option Agreement”). The undersigned hereby
elects to exercise the Option as follows:



  (a)   The undersigned hereby elects to exercise the Option as to      shares
of the Common Stock, in accordance with Section 3.1 of the Option Agreement (the
“Shares”).

(b) This date of this exercise is      ,      .

2. Payment. The undersigned has enclosed herewith      (representing full
payment for such Shares in accordance with Section 4.3 of the Option Agreement).
The undersigned authorizes payroll withholding and otherwise will make adequate
provision for the tax withholding obligations of the Company, if any, with
respect to such exercise.

3. Restricted Stock Purchase Agreement. If any portion of the Shares are
unvested, the undersigned is also executing and shall deliver to the Company
with this exercise notice a Restricted Stock Purchase Agreement in the form
attached to the Option Agreement as Exhibit C, together with an executed copy of
the Assignment Separate From Certificate attached to the Restricted Stock
Purchase Agreement as an exhibit.

4. Binding Effect. The undersigned agrees that the Shares are being acquired in
accordance with and subject to the terms, provisions and conditions of the
Option Agreement set forth therein, to all of which the undersigned hereby
expressly assent. This Agreement shall inure to the benefit of and be binding
upon the heirs, executors, administrators, successors and assigns of the
undersigned.

The undersigned understands that she is purchasing the Shares pursuant to the
terms of the Option Agreement, a copy of which the undersigned has received and
carefully read and understands.

     

3

Receipt of the above is hereby acknowledged

SANTARUS, INC.,
a Delaware corporation

By:     
Title:     

4

EXHIBIT C

RESTRICTED STOCK PURCHASE AGREEMENT

THIS RESTRICTED STOCK PURCHASE AGREEMENT is made between      (the “Purchaser”)
and Santarus, Inc. (the “Company”), as of      ,      .

RECITALS

(1) Pursuant to the exercise of the Option granted to Purchaser under the
Company’s 2004 Equity Incentive Award Plan (the “Plan”) and pursuant to the
Immediately Exercisable Stock Option Agreement (the “Option Agreement”) dated
April 1, 2004, by and between the Company and Purchaser with respect to such
grant, which Option Agreement is hereby incorporated by reference, Purchaser has
elected to purchase      of those shares which have not become vested under the
vesting schedule set forth in the Option Agreement (“Unvested Shares”). The
Unvested Shares and the shares subject to the Option Agreement which have become
vested are sometimes collectively referred to herein as the “Shares”.

(2) As required by the Option Agreement, as a condition to Purchaser’s election
to exercise the option, Purchaser must execute this Restricted Stock Purchase
Agreement, which sets forth the rights and obligations of the parties with
respect to Shares acquired upon exercise of the Option.

1. Repurchase Option.

(a) In the event of Purchaser’s Termination of Service (as defined in the Option
Agreement) for any reason, including for cause, death, and Disability, the
Company shall have the right and option to purchase from Purchaser, or
Purchaser’s personal representative, as the case may be, all of Purchaser’s
Unvested Shares as of the date of Purchaser’s Termination of Service at the
exercise price paid by Purchaser for such Shares in connection with the exercise
of the Option (the “Repurchase Option”).

(b) The Company may exercise its Repurchase Option by delivering, personally or
by registered mail, to Purchaser (or his or her transferee or legal
representative, as the case may be), within ninety days of the date of
Purchaser’s Termination of Service, a notice in writing indicating the Company’s
intention to exercise the Repurchase Option and setting forth a date for closing
not later than thirty days from the mailing of such notice. The closing shall
take place at the Company’s office. At the closing, the holder of the
certificates for the Unvested Shares being transferred shall deliver the stock
certificate or certificates evidencing the Unvested Shares, and the Company
shall deliver the purchase price therefor.

(c) At its option, the Company may elect to make payment for the Unvested Shares
to a bank selected by the Company. The Company shall avail itself of this option
by a notice in writing to Purchaser stating the name and address of the bank,
date of closing, and waiving the closing at the Company’s office.

(d) If the Company does not elect to exercise the Repurchase Option conferred
above by giving the requisite notice within ninety days following the date of
Purchaser’s Termination of Service, the Repurchase Option shall terminate.

(e) 100% of the Unvested Shares shall initially be subject to the Repurchase
Option. The Unvested Shares shall be released from the Repurchase Option in
accordance with the Vesting Schedule set forth in Exhibit A to the Option
Agreement until all Shares are released from the Repurchase Option. Fractional
Shares shall be rounded down to the nearest whole share.

2. Transferability of the Shares.

(a) Purchaser hereby authorizes and directs the secretary of the Company, or
such other person designated by the Company from time to time, to transfer the
Unvested Shares as to which the Repurchase Option has been exercised from
Purchaser to the Company.

(b) To insure the availability for delivery of Purchaser’s Unvested Shares upon
repurchase by the Company pursuant to the Repurchase Option under Section 1,
Purchaser hereby appoints the Secretary, or any other person designated by the
Company from time to time as escrow agent, as its attorney-in-fact to sell,
assign and transfer unto the Company, such Unvested Shares, if any, repurchased
by the Company pursuant to the Repurchase Option and shall, upon execution of
this Agreement, deliver and deposit with the Secretary of the Company, or such
other person designated by the Company from time to time, the share
certificate(s) representing the Unvested Shares, together with the stock
assignment duly endorsed in blank, attached hereto as Exhibit C-1. As a further
condition to the Company’s obligations under this Agreement, the spouse of
Purchaser, if any, shall execute and deliver to the Company the Consent of
Spouse set forth on the signature page hereto.

(c) Transfer or sale of the Shares is subject to restrictions on transfer
imposed by any applicable state and federal securities laws. Any transferee
shall hold such Shares subject to all the provisions hereof and the Exercise
Notice executed by Purchaser with respect to any Unvested Shares purchased by
Purchaser and shall acknowledge the same by signing a copy of this Agreement.
Any transfer or attempted transfer of any of the Shares not in accordance with
the terms of this Agreement shall be void and the Company may enforce the terms
of this Agreement by stop transfer instructions or similar actions by the
Company and its agents or designees.

3. Ownership, Voting Rights, Duties. This Agreement shall not affect in any way
the ownership, voting rights or other rights or duties of Purchaser, except as
specifically provided herein.

4. Legends. The share certificate evidencing the Shares issued hereunder shall
be endorsed with the following legend (in addition to any legend required under
applicable securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.

5. Adjustment for Stock Split. All references to the number of Shares and the
purchase price of the Shares in this Agreement shall be appropriately adjusted
to reflect any stock split, stock dividend or other change in the Shares which
may be made by the Company after the date of this Agreement.

6. Notices. Notices required hereunder shall be given in person or by registered
mail to the address of Purchaser shown on the records of the Company, and to the
Company at its principal executive office.

7. Survival of Terms. This Agreement shall apply to and bind Purchaser and the
Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.

8. Section 83(b) Elections. Purchaser hereby acknowledges that he or she has
been informed that, with respect to the exercise of a Non-Qualified Stock Option
for Unvested Shares, that unless an election is filed by Purchaser with the
Internal Revenue Service and, if necessary, the proper state taxing authorities,
within thirty days of the purchase of the Shares, electing pursuant to Section
83(b) of the Code (and similar state tax provisions if applicable) to be taxed
currently on any difference between the purchase price of the Shares and their
Fair Market Value on the date of purchase, there will be a recognition of
taxable income to the Optionee, measured by the excess, if any, of the fair
market value of the Shares, at the time the Company’s Repurchase Option lapses
over the purchase price for the Shares. Optionee represents that Optionee has
consulted any tax consultant(s) Optionee deems advisable in connection with the
purchase of the Shares or the filing of the Election under Section 83(b) and
similar tax provisions.

PURCHASER ACKNOWLEDGES THAT IT IS PURCHASER’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF PURCHASER
REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON PURCHASER’S
BEHALF.

9. Representations. Purchaser has reviewed with his or her own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. Purchaser is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. Purchaser understands that Purchaser (and not the Company) shall be
responsible for his or her own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.

10. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of California excluding that
body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.

Purchaser represents that he or she has read this Agreement and is familiar with
its terms and provisions. Purchaser hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under this Agreement.

(signature page follows)

5

IN WITNESS WHEREOF, this Agreement is deemed made as of the date first set forth
above.

SANTARUS, INC.

By:      

Title:      

PURCHASER

By:      

Name:      

Address:      

CONSENT OF SPOUSE

I,      , spouse of the Purchaser listed above, have read and approve this
Agreement. In consideration of granting of the right to my spouse to purchase
shares of the Company as set forth in this Agreement, I hereby appoint my spouse
as my attorney-in-fact in respect to the exercise of any rights under this
Agreement and agree to be bound by the provisions of this Agreement insofar as I
may have any rights in said Agreement or any shares issued pursuant thereto
under the community property laws or similar laws relating to marital property
in effect in the state of our residence as of the date of the signing of this
Agreement.

     
Signature of Spouse

6

EXHIBIT C-1

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED I,      , hereby sell, assign and transfer unto



(     ) shares of the Common Stock of Santarus, Inc. registered in my name on
the books of said corporation represented by Certificate No.      herewith and
do hereby irrevocably constitute and appoint to transfer the said stock on the
books of the within named corporation with full power of substitution in the
premises.

This Assignment Separate from Certificate may be used only in accordance with
the Restricted Stock Purchase Agreement between Santarus, Inc. and the
undersigned dated      ,      .

Dated:      ,      

Signature:     

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise the
Repurchase Option, as set forth in the Restricted Stock Purchase Agreement,
without requiring additional signatures on the part of Purchaser.

7